DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 7/14/2020. Claims 1-20 are pending.
Claim Objections
The following claim(s) are objected to for formality issues:
Claim 9 recites a claim in the form of “when [condition], [predicate]” or “if [condition] then [predicate]”. Conventional understanding of if-then statements construe these statements to be trivially true even when the condition is false, i.e., even when the parameter input area isn’t spaced from the point. As the condition of this statement lacks prior mention, the possibly exists that the condition occurs at all. Hence, Applicant is advised to substitute a positive formulation, e.g., “wherein the parameter input area …” to avoid a confusion as to whether the claimed invention actually possess such a feature or simply lacks the condition.
Claim 10-11 is objected to for a similar reason.
Appropriate correction(s) are required.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2016-0092710 filed in Korea on 7/21/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in the parent application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication unit, storage unit, control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14, 18 of U.S. Patent No. US10802676 in view of Pisters (US 20140313135 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons listed below. 

Current Application
Reference Patent (US10802676)
1. A method of setting a parameter on an electronic device, comprising:
d2isplaying an electronic map on a display of the electronic device, the electronic map 3having selectable points;
4in response to selecting, by a touch or click, a point on the electronic map, displaying a 5parameter input area having an elongated shape adjacent the point selected on the electronic 6map;
7detecting, by the electronic device, a pan or drag performed along a length of elongation 8in which the displayed parameter input area is formed;
9in response to the pan or drag performed along the length of elongation, adjusting a ionumeric value of the parameter according to the detected 
12displaying a visual indication of the adjusted numeric value;
13detecting, by the electronic device, a pan or a drag performed away from the elongation; 14and
isin response to detecting a pan or a drag performed away from the elongation, setting the 16parameter to the adjusted value.


displaying an electronic map on a display of the electronic device, the points in the electronic map being selectable;
in response to selecting, by a touch or click, one point on the electronic map, displaying an elongated parameter input shape adjacent the selected one point on the electronic map based on the location of the one selected point;
detecting, by the electronic device, a pan or drag performed along a length of elongation in which the displayed parameter input area is formed;
in response to the pan or drag performed along the length of elongation, adjusting a numeric value of the parameter according to a detected 
displaying a visual indication of the adjusted numeric value;
detecting, by the electronic device, a pan or drag performed in a direction toward or away from the one-point;
in response to detecting a pan or drag performed towards the one point, setting the parameter to the adjusted value,
in response to detecting a pan or drag performed away from the one point, cancelling the selection of the point and forgoing setting the parameter,
wherein the touch or click needs to be maintained while the steps ranging from the selecting the one point to the setting the parameter are being performed.



The reference patent anticipates the limitations of claim 1 except for the underlined region. However, Pisters discloses the setting of the parameter adjusted value in response to a traverse motion away from the elongation (0066: traverse motions causing gesture termination or adjusting of another variable, hence, setting the value of the current variable to the adjusted value and moving onto the next variable).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference patent by incorporating the setting technique of Pisters. Both concern the art of GUI’s, and the incorporation would have improved the applicability of the method by, according to Pisters, allowed applicability to multi-variable input situations (0066, 0044-46)

	2. The method of claim 1, further comprising:
2changing an icon displayed around the point on the electronic map from a parameter 3input mode to a moving mode;
	moving, by a drag, the icon toward a desired point; and52
	setting the desired point as a waypoint.
2. The method of claim 1, further comprising: changing an icon displayed at the one point on the electronic map from a parameter input mode to a moving mode;
moving, by a drag, the icon toward a desired point; and
setting the desired point as a waypoint.

3. The method of claim 2, wherein the touch or click needs to be maintained while the steps ranging from the selecting the one point to the setting the desired point as a way point are being performed.
4. The method of claim 1, wherein the adjusting the value of the parameter comprises if the electronic device detects a pan or drag performed in a direction away from the point, canceling the selection of the point.
	1. … in response to detecting a pan or drag performed away from the one point, cancelling the selection of the point and forgoing setting the parameter.
5. The method of claim 1, wherein, if there are multiple parameters to be set, the parameter input area is formed to include multiple regions, and the number of multiple regions corresponds to the number of multiple parameters.
	4. The method of claim 1, wherein, if there are multiple parameters to be set, the parameter input area is formed to include multiple regions, and the number of multiple regions corresponds to the number of the multiple parameters.
6. The method of claim 5, further comprising: upon detecting that a pan or drag sequentially has been performed on each of the multiple regions along a direction in which a corresponding region is formed, adjusting values of parameters corresponding to the multiple regions one by one.
5. The method of claim 4, further comprising: upon detecting that a pan or drag sequentially has been performed on each of the multiple regions along a direction in which a corresponding region is formed, adjusting values of parameters corresponding to the multiple regions one by one.
7. The method of claim 1, wherein the detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed comprises if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained.
6. The method of claim 1, wherein the detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed comprises if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained.
8. The method of claim 1, wherein the parameter input area is formed to spiral from the one point.
7. The method of claim 1, wherein the parameter input area is formed to spiral from the one point.
       9. The method of claim 1, wherein, when the parameter input area is formed to be spaced apart from the one point, the adjusting the value of the parameter further comprises detecting, by the electronic device, a pan or drag performed in a direction toward the displayed parameter input area.

8. The method of claim 1, wherein, when the parameter input area is formed to be spaced apart from the one point, the adjusting the value of the parameter further comprises detecting, by the electronic device, a pan or drag performed in a direction toward the displayed parameter input area.
10. The method of claim 1, wherein, when the parameter needs to be set with a toggle, the parameter input area corresponding to the 


10. The method of claim 1, wherein, when the parameter needs to be set to a level, the parameter input area corresponding to the parameter is formed to be divided into a number of sub-regions corresponding to a number of levels.


The additional limitations of claims 2-11 are disclosed by the corresponding claims of the reference patent as shown above.

12. The method of claim 1, wherein the adjusting the value of the parameter comprises displaying the value of the parameter near the parameter input area.

11. The method of claim 1, wherein the adjusting the value of the parameter comprises displaying the value of the parameter.


The missing limitation of claim 12 show above is disclosed by Pisters (fig.4C:714, 0076-730 shows display of adjusted values near the parameter input area).

Claims 13, 16-19 disclose apparatus corresponding to claims 1, 4-7 above and are hence rejected under the same rationale.

14. The apparatus of claim 13, wherein: the display unit is further configured to display an icon around the one point on the electronic map; and
the control unit is configured to change the icon from a parameter input mode to a moving mode when the parameter is set, and sets a desired point as a waypoint when the icon is moved toward the desired point by a drag.
13. The apparatus of claim 12, wherein: the display unit is further configured to display an icon at the one point on the electronic map; and
the control unit is configured to change the icon from a parameter input mode to a moving mode when the parameter is set, and sets a desired point as a waypoint when the icon is moved toward the desired point by a drag.
15. The apparatus of claim 14, wherein the operations ranging from the selection of the one point to the setting of the waypoint are configured to be performed only when the touch or click is maintained.
14. The apparatus of claim 13, wherein the operations ranging from the selection of the one point to the setting of the waypoint are configured to be performed only when the touch or click is maintained.


18. The apparatus of claim 17, wherein: a gauge is displayed in the parameter input area; and
when the pan or drag is performed and then the touch or click is maintained for more than the predetermined amount of time, the parameter input area is configured to change the gauge, and the value of the parameter is configured to be adjusted according to the change in the gauge.


The additional limitations of claims 14, 15, 20 are disclosed by the corresponding claims of the reference patent as shown above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 7, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7 describes a parameter setting technique generally described in figs.26-35, 0151-0187 of the Specifications, with particular attention drawn to 0152, 0160, 0163 describing a timed hold and the moving of the adjustment region based on the hold length and 0165 describing setting, 0167 describing setting of waypoint, and 0169 describing cancellation. However, the Specifications does not describe the adjacent to the selected point and the setting of the parameter occurring when a dragging occurs away from the elongation as required by parent claim 1. Rather, the parameter adjustment region is on top of the selected point and the parameter is set via a drag along the elongation and towards the selected point.
Furthermore, the technique described in figs.26-35 featuring a moving parameter region superimposed on top of the initial point, is so different from the remaining embodiments (e.g., fig.4-8) which rely on a static and adjacent parameter setting region that a reader may not construe the parameter setting techniques of these remaining embodiments to apply to the embodiment of figs.26-35. For example, a traverse or upward / downward movement performed in the parameter input technique of fig.27 would appear to render the invention incompatible for subsequent waypoint setting, as it would move away from the selected point.
Hence, these limitations constitutes new matter. Claims 19-20 are rejected for a similar reason. For prior art examination these features will be interpreted as written.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As Examiner believes that Applicant has intended claim 16 to be analogous to claim 4, i.e., recite the cancellation of the selection, this limitation will be interpreted as being directed to a cancellation caused by movement away from the one point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 9-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1).

Regarding claim 1, Pisters discloses: a method of setting a parameter on an electronic device (fig.1 shows overview of electronic device), comprising:
displaying an electronic display on a display of the electronic device, the electronic display having selectable points (fig.2:S301, 0039, fig.4A: an electronic display is displayed having selectable points, e.g., fig.4:410, 0039 showing the selection of a value);
in response to selecting, by a touch or click, a point on the electronic display, displaying a parameter input area having an elongated shape adjacent the point selected on the electronic display (fig.2:S302, S310, 0039, 0043: based on a user selection, parameter input area consisting of concentric elongated arcs are displayed adjacent the selected point, see fig.4A);
detecting, by the electronic device, a pan or drag performed along a length of elongation in which the displayed parameter input area is formed (fig.2:312-320, 0062, 0066 describes an input loop comprising arcuate (along the length of elongation) paths interspersed with transverse paths (increasing or decreasing) at varying distances from the center point (“base feature location”), see fig.6);
in response to the pan or drag performed along the length of elongation, adjusting a numeric value of the parameter according to the detected length of the pan or drag within the parameter input area (0044: continuous or stepped / discrete numeric adjustments of adjustments according to gesture length; see also 0046: application to independent vector components in marine navigation; 0047, 0060, 0066: tracking and updating of parameter values);
displaying a visual indication of the adjusted numeric value (0060);
detecting, by the electronic device, a pan or a drag performed away from the elongation (0066: detection of transverse gestures); and
in response to detecting a pan or a drag performed away from the elongation, setting the parameter to the adjusted value (0066: traverse motions causing gesture termination or adjusting of another variable, hence, setting the value of the current variable to the adjusted value and moving onto the next variable).
Pisters does not expressly disclose: wherein the electronic display is a map.
Parthasarathy discloses: wherein the electronic display is a map (figs.5-7, 0052 show GUI displays for input via a map display).


Regarding claim 2, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters modified Parthasarathy further discloses: changing an icon displayed around the point on the electronic map from a parameter input mode to a moving mode; moving, by a drag, the icon toward a desired point; and setting the desired point as a waypoint (Parthasarathy figs.7, 0056-57: as Parthasarathy discloses the adjusting of star waypoint icon via text input in 702, 704 as well as control via a touchscreen or cursor, the initiation of the drag causing the movement of the waypoint icon constitutes changing of the icon to a moving mode from a general parameter input mode to the moving mode of continuous processing of location (0057) and the setting of the desired point as a waypoint as described in 0057).
 
Regarding claim 5, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters further discloses: wherein, if there are a number of parameters to be set, the 2parameter input area is formed to include multiple regions, and a number of the multiple regions 3corresponds to the number of parameters to be set (0046, 0054, 0066, fig.2:319, 0073: adjustment of multiple stacked parameter regions).

Regarding claim 6, Pisters modified by Parthasarathy discloses the method of claim 5, as described above. Pisters further discloses: upon detecting that a pan or drag sequentially has been performed on each of the multiple regions along a direction in which a corresponding region is formed, adjusting values of parameters corresponding to the multiple regions one by one (0046, 0054, 0066, fig.2:319, 0073: adjustment of multiple regions).

1 Regarding claim 9, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters further discloses: wherein, when the parameter input area is formed to be 2spaced apart from the point, the adjusting the value of the parameter further comprises detecting, 3by the electronic device, a pan or drag performed in a direction toward the displayed parameter 4input area (fig.2:312-320, 0062, 0066, fig.6: the disclosure of traverse paths for selecting parameter regions constitute pan or drags performed towards the parameter input area).

1 Regarding claim 10, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters further discloses: wherein, when the parameter needs to be set with a toggle, 2the parameter input area corresponding to the parameter is formed to be divided into two sub-3regions (0044, 0075, 0049, fig.2:S306: setting of non-ordered variable types based on a discrete number of types, hence, subdividing the elongated region into several discrete zones including at least two sub-regions, hence, the toggling between the two sub regions based on user movement, i.e., such as a region corresponding to a value and a region not corresponding to a value).

Regarding claim 11, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters further discloses: wherein, when the parameter needs to be set to a level, the parameter input area corresponding to the parameter is formed to be divided into a number of sub-regions corresponding to a number of levels (0044, 0075, 0049, fig.2:S306: setting of stepped numeric .

1 Regarding claim 12, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters further discloses: wherein the adjusting the value of the parameter 2comprises displaying the value of the parameter near the parameter input area (fig.4C:714, 0076-730 shows display of adjusted values near the parameter input area).

Regarding claim 13, Pisters discloses: an apparatus for setting a parameter, comprising:
a display unit configured to display an electronic display (fig.1, 0016-36 gives overview of hardware configuration including display 262, 0035), the electronic display having selectable points (fig.2:S301, 0039, fig.4A: an electronic display is displayed having selectable points, e.g., fig.4:410, 0039 showing the selection of a value);
a communication unit configured to transmit signals and data to and receiving signals and sdata from the outside in a wired or wireless manner (fig.1: 252, 0033);
a storage unit configured to store the signals and the data (fig.1:258, 260, 0030, 0017-23); and
a control unit configured to control operations of the display unit, the communication unit, and the storage unit (fig.1, 254, 0024), wherein:
the display unit is configured to display, in response to one point on the electronic display being selected by a touch or click, a parameter input area having an elongated shape adjacent the one point based on the location of the selected one point (fig.2:S302, S310, 0039, 0043: based on a user tap instruction, parameter input area consisting of concentric elongated arcs are displayed adjacent the selected point, see fig.4A),
the control unit is configured to adjust a numeric value of a parameter when a pan or drag is performed on the parameter input area along a length of elongation in which the parameter input area is formed according to a detected length of the pan or drag operation (fig.2:312-320, 0062, 0066 describes an input loop comprising arcuate (along the length of elongation) paths interspersed with transverse paths (increasing or decreasing) at varying distances from the center point (“base feature location”), see fig.6; 0044: continuous or stepped / discrete numeric adjustments of adjustments according to gesture length; see also 0046: application to independent vector components in marine navigation; 0047, 0060, 0066: tracking and updating of parameter values),
the display unit is configured to display, in response to the adjustment, a visual indication of the adjusted numeric value (0060), and
the control unit is configured to set the parameter to the adjusted value if a pan or drag is performed away from the elongation (0066: traverse motions causing gesture termination or adjusting of another variable, hence, setting the value of the current variable to the adjusted value and moving onto the next variable).
Pisters does not expressly disclose: wherein the electronic display is a map.
Parthasarathy discloses: wherein the electronic display is a map (figs.5-7, 0052 show GUI displays for input via a map display).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters by incorporating the map interface of Parthasarathy. Both concern the art of navigational GUI interfaces (see Pisters 0046), and the incorporation would have improved the applicability of the method by, according to Parthasarathy, allow for easier and more intuitive interfaces for navigation, especially in setting waypoints (0008).

.

Claim(s) 3, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1), as applied in claims 2, 13 above, in view of Lection (US 7089507 B2).

Regarding claim 3, Pisters modified by Parthasarathy discloses the method of claim 2, as described above.  Pisters modified Parthasarathy does not disclose: wherein the touch or click needs to be maintained while 2the steps ranging from the selecting the point to the setting the desired point as a way point are 3being performed.
Lection discloses: wherein the touch or click needs to be maintained while 2the steps ranging from the selecting the point to the setting the desired point are 3being performed (figs.1A-C, col.3:30-col.4:45 discloses the maintaining of a touch operation from the course of an initial selection of a point to a desired point setting operation, with Parthasarathy fig.7, 0056-57 disclosing waypoints).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the continuous setting operation of Lection. Both concern the art of navigational GUI interfaces (see Pisters 0046), and the incorporation would have improved efficiency of user operation of the GUI on mobile devices by reducing  and simplifying command inputs (col.1:30-50).

Regarding claim 14, Pisters modified by Parthasarathy discloses the method of claim 13, as described above. Pisters modified Parthasarathy further discloses: wherein: the display unit is further configured to display an icon around the one point on the electronic map (Parthasarathy figs.7, 0056-; and the control unit is configured to change the icon from a parameter input mode to a moving mode and sets a desired point as a waypoint when the icon is moved toward the desired point by a drag (Parthasarathy figs.7, 0056-57: as Parthasarathy discloses the adjusting of star waypoint icon via text input in 702, 704 as well as control via a touchscreen or cursor, the initiation of the drag causing the movement of the waypoint icon constitutes changing of the icon to a moving mode from a general parameter input mode to the moving mode of continuous processing of location (0057) and the setting of the desired point as a waypoint as described in 0057, the moving occurring after setting of the parameter via other means such as text input).
	Pisters modified by Parthasarathy does not disclose the changing to a moving mode occurring when the parameter is set.
Lection discloses: changing to a moving mode occurring when the parameter is set (figs.1A-C, col.3:30-col.4:45 discloses the changing to a moving mode after the zoom parameter has been set, see in particular col.4:15-25).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the continuous setting operation of Lection. Both concern the art of navigational GUI interfaces (see Pisters 0046), and the incorporation would have improved efficiency of user operation of the GUI on mobile devices by reducing  and simplifying command inputs (col.1:30-50).

Regarding claim 15, Pisters modified by Parthasarathy modified by Lection discloses the method of claim 14, as described above. Pisters modified Parthasarathy modified by Lection further discloses does not discloses: wherein the operations ranging from the selection of the one point to the setting of the waypoint are configured to be performed only when the touch or click is maintained (figs.1A-C, .

Claim(s) 4, 7, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1), as applied in claims 1, 13 above, in view of Checkley (US 20150370402 A1).

Regarding claim 4, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters modified by Parthasarathy does not disclose: wherein the adjusting the value of the parameter 2comprises if the electronic device detects a pan or drag performed in a direction away from the 3point, canceling the selection of the point.
Checkley discloses: wherein the adjusting the value of the parameter 2comprises if the electronic device detects a pan or drag performed in a direction away from the 3point, canceling the selection of the point (figs.2A-C, 0054, 0060, 0067: cancellation of selection movement towards some out of bounds area, hence, a motion away from an initial point).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the cancellation technique of Checkley. Both concern the art of sliding GUI interfaces, and the incorporation would have improved the applicability of the method by, according to Checkley, allow for undoing or returning to an initial state via various touchscreen techniques (0054, 0060, 0067), so as to improve touch integration in touchscreen controls (0003).

Regarding claim 7, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters modified by Parthasarathy does not disclose: wherein the detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed comprises if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained.
	Checkley discloses: wherein the detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed comprises if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained (fig. 6A-C, 0061 discloses a pan or drag causing speed of adjustment of parameter region 306, hence, the parameter value being adjusted in proportion to a total hold time).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the proportional hold parameter adjustment technique of Checkley. Both concern the art of GUI interfaces for adjusting parameters, and the incorporation would have improved the applicability of the method by, according to Checkley, improved touchscreen interfaces by not requiring the user to touch a precise point of a parameter gauge in order to set a parameter (0003-4).

Regarding claim 20, Pisters modified by Parthasarathy modified by Checkley discloses the method of claim 19, as described above. Pisters modified Parthasarathy modified by Checkley further discloses: wherein: a gauge is displayed in the parameter input area (Checkley fig.6A-C: 306); and
when the pan or drag is performed and then the touch or click is maintained for more than a predetermined amount of time, the parameter input area is configured to move to change the gauge, and the value of the parameter is configured to be adjusted according to the change in the gauge (Checkley fig.6A-C: 306, 0061).

Claims 16, 19 recite apparatuses analogous to claims 4, 7 above and are hence rejected under the same rationale.

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1), as applied in claim 1 above, in view of Ledet (US 10025462 B1).

Regarding claim 8, Pisters modified by Parthasarathy discloses the method of claim 1, as described above. Pisters modified by Parthasarathy does not disclose: wherein the parameter input area is formed to spiral from 2the point.
	Ledet discloses: wherein the parameter input area is formed to spiral from 2the point (col.11:30-50: display of a spiraling selection range; fig.10, col.13:1-35).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the spiral display of Ledet. Both concern the art of GUI interfaces for adjusting parameters, and the incorporation would have improved the display efficiency of the method by, according to Ledet, allowing a large possible layout of menu items while using minimal screen real estate (col.11:30-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143